DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fuscone et al. (US 2013/0075532) in view of Wyler (US 8,381,779).
In re. claim 1, Fuscone teaches a fueling method comprising the steps of: instructing the dispensing of a provisional quantity of fuel to a fuel tank of an apparatus (total calculated fuel requirement for the flight is the standby fuel figure plus the additional amount added at the ramp); dispensing an initial quantity of fuel to the fuel tank of the apparatus, the initial quantity of fuel being less than the provisional quantity of fuel (standby load before push-back) (para [0005]); waiting for a predetermined settling period for the initial quantity of fuel dispensed to the fuel tank 
Fuscone fails to disclose the dispensing apparatus includes a fuel volume meter, wherein the fuel volume meter of the dispensing apparatus is used to measure the differential volume of fuel dispensed to the fuel tank, and notifying an officer of the differential volume added.
Wyler teaches a dispensing apparatus (14) including a fuel volume meter (64) (col. 6, ln. 32-36), wherein the fuel volume meter of the dispensing apparatus is used to measure the differential volume of fuel dispensed to the fuel tank (amount of fuel according to fuel profile) (col. 6, ln. 13-16) 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fuscone to incorporate the teachings of Wyler to have the dispensing apparatus include a fuel volume meter, wherein the fuel volume meter of the dispensing apparatus is used to measure the differential volume of fuel dispensed to the fuel tank  and notify an officer of the differential volume added, for the purpose of providing a confirmation to the pilot that the appropriate amount of ramp fuel was added.
In re. claim 4, Fuscone as modified by Wyler (see Fuscone) teach the method according to claim 1, used in the fueling of an aircraft (A) (fig. 1).
In re. claim 5, Fuscone as modified by Wyler (see Wyler) teach the method according to claim 4, wherein, after dispensing of the differential volume, a pilot or other officer of the aircraft is advised of the fuel gauge readings taken after dispensing of the initial quantity of fuel and after waiting for the settling period to elapse, and the differential volume of fuel that has been dispensed in order to satisfy the pilot or other officer that the aircraft is carrying the desired total quantity of fuel (communication between controllers (28, 56) for current fuel load data) (col. 5, ln. 43-46).
In re. claim 6, Fuscone as modified by Wyler (see Fuscone) teach the method according to claim 5, wherein the quantities of fuel are expressed in weight of fuel (e.g. tonnes).
In re. claim 7, Fuscone as modified by Wyler (see Fuscone) teach the method according to claim 4, wherein the step of calculating a differential volume of fuel takes into account changes in the quantity of fuel required to be dispensed to the aircraft (includes taxing fuel consumption) (para [0054]).
In re. claim 8, Fuscone as modified by Wyler (see Fuscone) teach the method according to claim 1, wherein the step of calculating includes applying an adjustment to compensate for potential .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuscone as modified by Wyler as applied to claim 1 above, and further in view of Anderberg (US 6,119,058).

In re. claims 2-3, Fuscone as modified by Wyler fail to disclose the step of calculating takes into account the density of the fuel being dispensed and the dispensing apparatus includes a fuel density meter.
Anderberg teaches the step of calculating takes into account the density of the fuel being dispensed (col. 5, ln. 20-22), wherein the dispensing apparatus includes a fuel density meter (central computer unit calculation of density understood to be equivalent to a fuel density meter) (col. 5, ln. 20-22).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Fuscone as modified by Wyler to incorporate the teachings of Anderberg to have the step of calculating take into account the density of the fuel being dispensed and the dispensing apparatus include a fuel density meter, for the purpose of providing temperature related fuel information, improving the accuracy of the fuel information.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647